
	
		I
		112th CONGRESS
		1st Session
		H. R. 3255
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2011
			Mr. Broun of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To delay any presumption of death in connection with the
		  kidnapping in Iraq or Afghanistan of a retired member of the Armed Forces to
		  ensure the continued payment of the member’s retired pay.
	
	
		1.Short titleThis Act may be cited as the
			 PROTECT Act or
			 Protecting the Retirement of Our
			 Troops by Ensuring Compensation is Timely Act.
		2.Presumption of death
			 for participants in Survivor Benefit Plan in missing status
			(a)Conditions on
			 presumptionIn the case of a
			 participant in the Survivor Benefit Plan who has been determined by the
			 Secretary of State to have been kidnapped in Iraq or Afghanistan on or after
			 October 7, 2001, the Secretary of a military department may not make a
			 determination under section 1450(l) of title 10, United States Code, that the
			 participant is missing, with the presumption of death, until the earlier
			 of—
				(1)a period of at least 11 years expires after
			 the date of the determination of the Secretary of State; or
				(2)the date on which
			 the participant is confirmed dead and a death certificate is delivered to the
			 next of kin of the participant.
				(b)Resumption of
			 retired pay; payment of back payIn the case of a participant in the
			 Survivor Benefit Plan described in subsection (a) who was presumed to be dead
			 before the date of the enactment of this Act under section 1450(l) of title 10,
			 United States Code, the Secretary of a military department concerned
			 shall—
				(1)resume payment of
			 any retired pay to which the participant is entitled to as a retired member of
			 the Armed Forces pending satisfaction of the conditions specified in subsection
			 (a); and
				(2)pay retired pay
			 for periods occurring before the date of the enactment of this Act for which
			 retired pay was not paid because of the presumption of death.
				
